Citation Nr: 0506145	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for gunshot wound 
residuals, Muscle Group III, right, currently evaluated as 20 
percent disabling.

3.  Entitlement to service connection for arthritis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In his June 2003 substantive appeal, the veteran requested a 
hearing at the RO before a Veterans Law Judge (VLJ), formerly 
known as a Member of the Board.  The accompanying appeal 
hearing option form reflects that the veteran wanted a 
videoconference hearing.  As no such hearing has been 
scheduled in regards to the issue currently on appeal, a 
remand is in order.  See 38 C.F.R. §§ 20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him and his 
representative of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a videoconference hearing, 
then this should be documented in the 
record.  Also, if he fails to report for 
the scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




